DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
1.	Claims 1, 3-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 2017/071637) in view of Konovalov et al. (“Photoaligned Vertical Aligned Nematic Mode in Liquid Crystals”) and Leidig et al. (U.S. PGPUB No. 2004/0008310).

	Regarding claims 1, 3-5, 8 and 10-13, Tseng teaches a method for preparing an alignment layer for a liquid crystal device (abstract) comprising: preparing an alignment mixture comprising an azo compound photo-aligned material (abstract and 2nd paragraph, page 9), a monomer (abstract), a photoinitiator (abstract) and an organic solvent (2nd paragraph, page 9); coating the alignment material onto a substrate (2nd paragraph, page 9) and irradiating the coated substrate with polarized (1st paragraph, page 9) UV or blue light (middle of page 6). Tseng teaches the coating being spin coating (2nd paragraph, page 9), the wavelength of light used being 450 nm (middle of page 6), and the light source being a LED (page 6). Finally, Tseng teaches that a hard bake can be conducted after irradiation at a temperature of 230 °C and for a time of 30 minutes (bottom of page 11). Tseng fails to teach the alignment layer being for a vertically aligned liquid crystal device, where the mixture comprises a polymeric vertical alignment material. Tseng also fails to teach irradiation of the light being at an oblique angle from 10°-80°, the light being linearly polarized and using a plurality of light sources to provide the light with each transmitting light at an angle different than an angle of a surface normal to a plane of the substrate.
	First, Konovalov teaches a vertically aligned layer for a liquid crystal device comprising an azo compound in combination with a polyimide polymeric vertical alignment material (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide vertical alignment material in Tseng’s composition to provide a layer for a vertically aligned liquid crystal device. One would have bene motivated to make this modification as Konovalov teaches that the combination of the components yields a perfect electro-optical performance of liquid crystal (abstract).
	Second, Leidig teaches a process for irradiating a liquid crystal alignment layer (abstract) wherein the light is UV light (abstract) and is provided from a plurality of light sources (see Leidig at claim 4) to the substrate. Leidig further teaches that the light is linearly polarized (0058) and provided at oblique angles in a range of 10°-70° which is different than an angle of a surface normal to a plane of the substrate (0016). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tseng’s polarized light as linearly polarized light from a plurality of light sources to the alignment layer at an oblique angle as disclosed by Leidig. One would have been motivated to make this modification as Leidig teaches that there irradiation process/system provides radiation with a uniform exposure and a highly uniform direction of polarization (0048).

II.	Regarding claim 9, Tseng in view of Konovalov and Leidig teach all the limitations of claim 8, including the hard baking being for a time of 30 minutes and at a temperature of 230 °C (see above). Tseng in view of Konovalov and Leidig fail to explicitly teach a temperature in the range as claimed. However, Tseng specifically notes that other times and temperatures can be used (bottom of page 11). Therefore, it would have been obvious to select a temperature of 220 °C, for example. Additionally, the Examiner contends that 120 °C is so close to the temperature disclosed by Tseng (130 °C) as to provide virtually the same product. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

2.	Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Konovalov and Leidig as applied to claims 1 and 5 above, and further in view of Kwok et al. (U.S. PGPUB No. 2009/0279032).

	Regarding claims 2, 6 and 7, Tseng in view of Konovalov and Leidig teach all the limitations of claim 1 and 5, but fail to teach the substrate selected from the group as claimed and a soft bake process before an irradiation step. However, Kwok teaches forming liquid crystal alignment layers (abstract) on ITO coated glass (Figure 18) and including a soft bake at a temperature of 100 °C and for a time of 5 minutes of an alignment layer mixture (0090) before an irradiation step (0090) as well as including a hard bake of the alignment layer mixture (0090) similar to that disclosed by Tseng in view of Konovalov and Leidig. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Tseng in view of Konovalov and Leidig’s process to an ITO coated glass and to additionally perform a soft-bake process as disclosed by Kwok. One would have been motivated to make these modifications as the use of an ITO coated glass substrate will allow for application of the alignment layer into functional devices and the use of a soft-bake step can remove excess solvent and also allow for potential manipulation of the alignment mixture to provide a continuous or discontinuous layer as desired (see Kwok at 0091).

3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Konovalov and Leidig as applied to claim 1 above, and further in view of Bury et al. (U.S. PGPUB No. 2010/0266814).

	Regarding claim 14, Tseng in view of Konovalov and Leidig teach all the limitations of claim 1, but fail to teach the inclusion of a viscosity modifier in the mixture. However, Bury teaches the inclusion of a viscosity modifier (0225) in an alignment composition (abstract) for application by printing (0253). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a viscosity modifier as disclosed by Bury in Tseng in view of Konovalov and Leidig’s mixture. One would have been motivated to make this modification to allow for greater control over the viscosity of the mixture to optimize for the specific coating application desired.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (U.S. Pat. No. 10816855, hereinafter Tseng2) is cited for a nearly identical teaching to that of Tseng, which is applied above in the rejections, but also including teaching soft baking. Tseng2 was published after the effective filing date of the claimed invention but has an earlier effective filing date and a different inventive entity. Tseng2 could be applied as prior art in the future absent the applicant providing a statement to exclude Tseng2 by the common ownership exclusion (as the Examiner notes that both the present invention and Tseng2 have the same applicant listed).

Conclusion
	Claims 1-14 are pending.
	Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 12, 2021Primary Examiner, Art Unit 1796